Citation Nr: 0335682	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-19 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been presented to 
establish that the appellant has basic eligibility for 
Department of Veterans Affairs death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The current appeal arose from a January 2002 determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, wherein the RO determined that new 
and material evidence had not been presented which would 
warrant a grant of VA death benefits.  The appellant's 
husband, whose name and identifying number appear above, died 
in February 1945.


FINDINGS OF FACT

1.  In July 1981, the RO determined that the appellant's 
spouse did not meet basic eligibility requirements for VA 
benefits because he was not shown to have had active 
military, naval, or air service, and was not an individual or 
a member of a group considered to have performed active 
military, naval, or air service. 
  
2.  Additional evidence submitted since the July 1981 
decision is either cumulative or redundant, or otherwise does 
not bear directly and substantially upon the issue at hand, 
and, by itself or in connection with the evidence previously 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.




CONCLUSION OF LAW

Evidence received since the final July 1981 determination, 
wherein the RO determined that the appellant's spouse did not 
have status as a veteran and therefore the appellant did not 
meet the requirements of basic eligibility for VA death 
benefits, is not new and material, and the appellant's claim 
is not reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant maintains that her husband had qualifying 
military service for purposes of establishing her eligibility 
for VA benefits as his surviving spouse. 

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002), was signed into law in November 2000.  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The United 
States Court of Appeals for Veterans Claims (CAVC or Court) 
has held that where, as here, the law as mandated by statute, 
and not the evidence, is dispositive of this appeal, the VCAA 
is not applicable.  Mason v. Principi, 16 Vet. App. 129 
(2002) (Court agreed with legislative history indicating that 
it is important to balance the duty to assist against the 
futility of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim).

Assuming, arguendo, that the VCAA does apply, the new law 
does not require an automatic remand of a claim that was 
previously adjudicated by the Board or the RO and had become 
final.  This is true because, as it pertains to the duty to 
assist provisions, the new law specifically provides that 
"[n]othing in this section shall be construed to required 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or secured 
. . . ."  38 U.S.C.A. § 5103A(f) (West 2002). 
  
The appellant has been notified of the evidence and 
information necessary to substantiate her claim.  38 U.S.C.A. 
§ 5103(a) (West 2002).  Specifically, she was notified of the 
criteria for meeting the basic eligibility requirements for 
VA death benefits and the laws and regulations pertaining to 
new and material evidence by means of the discussion in the 
October 2002 statement of the case (SOC).  This case hinges 
on whether the appellant's husband had recognized service to 
be considered a "veteran."  The appellant has been 
repeatedly informed that the service department has 
determined that her spouse did not have the requisite 
service.  Furthermore, there is no contention that the 
service as verified by the service department is erroneous in 
such a way as to warrant a further request to the service 
department to verify or re-certify additional military 
service.  See Sarmiento v. Brown, 7 Vet. App. 80 (1994).  
Thus, she has been informed of the information and evidence 
not of record that is necessary to substantiate the claim.  

As the service department alone is able to certify dates of 
service, and as VA has sought certification from the service 
department on several occasions, no additional notification 
is necessary regarding the information and evidence that VA 
will seek to provide, and the information and evidence that 
the claimant is expected to provide.  Therefore, in this 
particular case, the RO has provided the appellant with all 
notice and assistance required by the VCAA.  

Eligibility for VA benefits is based on statutory and 
regulatory provisions, which define an individual's legal 
status as a veteran of active military service.  38 U.S.C.A. 
§§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2003).  
As a predicate requirement for a grant of VA benefits, a 
claimant must establish that he or she is a "veteran," 
defined as "a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable." 
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Service in the 
Philippine Scouts and in the organized military forces of the 
Government of the Commonwealth of the Philippines, including 
recognized guerrilla service, may constitute recognized 
service in the armed forces of the United States for VA 
purposes.  38 C.F.R. §§ 3.40, 3.41 (2003).  Such service, 
however, must be certified as qualifying by appropriate 
military authority.  38 C.F.R. § 3.203 (2003).  These 
regulations have their basis in statute, at 38 U.S.C.A. 
§ 107(a).  See Dela Pena v. Derwinski, 2 Vet. App. 80 (1992) 
(Upheld the constitutionality of 38 U.S.C.A. § 107(a), 
following the reasoning of the United States Court of Appeals 
for the District of Columbia Circuit in Quiban v. Veterans 
Admin., 928 F.2d 1154 (D.C. Cir. 1991)). 
  
If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  38 C.F.R. 
§ 3.203(c) (2003).  Only service department records can 
establish if and when a person was serving on qualifying 
active service.  Venturella v. Gober, 10 Vet. App. 340, 341 
(1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  The 
service department's findings are binding and conclusive upon 
VA.  VA does not have the authority to alter the findings of 
the service department.  Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992); see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 
1997). 

The appellant has sought to recognize her deceased spouse as 
an eligible veteran on numerous occasions since the 1940s.  
She was most recently informed of the denial of her claim for 
death benefits and of her appellate rights by letter dated 
July 28, 1981.  She did not file a timely notice of 
disagreement with that decision.  Accordingly, the July 1981 
RO determination became final.  38 U.S.C.A. § 7105 (West 
2002).  The Board notes that her claim was again denied in 
February 1992; however, as it does not appear that she was 
advised of her appellate rights in connection with that 
decision, it is not final.

The evidence of record developed prior to the July 1981 RO 
determination includes numerous certifications from the Armed 
Forces of the United States.  For example, in May 1976 the 
Military Personnel Record Center advised the RO that the 
appellant's spouse had no service, which could be considered 
United States Armed Forces service.  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  The 
Board notes that the standard for new and material evidence 
was recently amended.  See 38 C.F.R. § 3.156(a) (2002).  
However, that amendment applies only to claims to reopen 
received on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Since this claim was received before 
that date, the law in effect when the claim was filed is 
applicable.

When this claim was filed, new and material evidence meant 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2003); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The claimant does not have to 
demonstrate that the new evidence would probably change the 
outcome of the prior denial.  Rather, it is important that 
there be a complete record upon which the claim can be 
evaluated.  Id. at 1363. 
  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 
(1999).  Based on the grounds stated for the denial in the 
July 1981 RO determination, new and material evidence would 
consist of verification of valid military service by a United 
States service department. 
  
In this regard, the evidence received since the July 1981 RO 
determination consists of copies of a number of documents 
that had been previously submitted to VA in the course of 
previously denied claims.  This duplicative evidence includes 
affidavits from individuals who entered military service with 
the appellant's spouse in 1941 and who served in guerilla 
forces with the appellant's spouse; certificates from the 
Headquarters of the Ablan-Madamba Guerilla Forces which 
indicated that the appellant's spouse was a USAFFE-Guerilla; 
a 1947 record from the Headquarters of the National Defense 
Forces indicating that the veteran had been assigned to the 
12th Infantry; a notice from National Service Life Insurance 
indicating that the appellant was entitled to proceeds from a 
policy in her spouse's name; a 1954 record from the General 
Headquarters of the Armed Forces of the Philippines which 
reported her spouse's service status from 1941 to 1945; and 
affidavits from individuals who reported they served with the 
appellant's spouse in the 15th Infantry from January 1945 
until his death the following month.

Evidence received since the July 1981 RO determination also 
consists of written statements prepared by the appellant and 
her representative and additional affidavits from individuals 
who reported they served with the appellant's spouse in 
guerilla forces and in the 15th Infantry.  The allegations by 
the appellant as to the circumstances of her spouse's 
service, to include his alleged status as a veteran based 
upon his guerilla service, are largely identical to those 
previously raised.  Evidence that is cumulative and/or 
redundant is not "new" under 38 C.F.R. § 3.156(a).  

Evidence received since the July 1981 RO determination also 
consists of a transcript of testimony provided at a May 2003 
hearing before the undersigned Veterans Law Judge.  The Board 
has taken into consideration the presentation provided by the 
veteran's representative at the hearing.  The representative 
noted that the appellant received National Service Life 
Insurance based on her husband's service.  The representative 
also stated that, based on basic principles of fairness, 
benefits should be paid to the appellant because her husband 
had died "fighting in the resistance against the Japanese in 
support of the objectives of the United States Government" 
and her husband had "believed that he was serving the 
President of the United States . . . and the citizens of the 
Philippines and the United States Government."  Therefore, 
the representative urged, the United States Government has an 
obligation to the appellant to grant her claim for benefits.

Regrettably, none of the representative's arguments can serve 
to reopen the claim.  This is so because the matter under 
consideration is basic eligibility for VA benefits and only 
"service department findings are binding on VA for purposes 
of establishing service in the United States Armed Forces."  
The argument provided at the hearing, no matter how 
persuasive, cannot serve to reopen the claim.  Duro v. 
Derwinski, supra.  As the issue turns upon the nature of the 
military service as recognized by law, the Board is unable to 
identify any material evidence developed since the last final 
denial of this claim.
 
The critical question with respect to the claim for basic 
eligibility for VA benefits was and remains whether there is 
evidence verifying eligible service from a United States 
service department, and the evidence received since the July 
1981 RO determination does not adequately address this 
fundamental problem with the appellant's claim.  Nothing has 
changed from a factual standpoint since the last denial of 
this claim.  There remains a lack of evidence verifying that 
the appellant's spouse had military service that makes him 
eligible for VA benefits.  Although many of the duplicative 
documents she has submitted indicate that her spouse's 
service may have been recognized by the Philippine Army or 
the Philippine Government, that is not equivalent to service 
recognized by the United States Government.  

The Board reiterates that service department findings as to 
the fact of service with the United States Armed Forces are 
binding upon VA for purposes of establishing entitlement to 
benefits.  Duro v. Derwinski, 2 Vet. App. 530 (1992).  
Without verification of service by the service department, 
the appellant's claim continues to lack legal entitlement 
under the applicable provisions of law.  Thus, it remains 
subject to denial on the basis of a lack of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994). 
  
Accordingly, the Board finds that new and material evidence 
has not been submitted to reopen a claim of entitlement to 
basic eligibility for VA death benefits. 38 C.F.R. 
§ 3.156(a).  As new and material evidence has not been 
submitted to reopen the appellant's claim of basic 
eligibility for VA death benefits, the claim may not be 
reopened and the appeal must be denied. 


ORDER

As new and material evidence has not been submitted to reopen 
the claim of basic eligibility for VA death benefits, the 
appeal is denied.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



